Exhibit 99.4 ITEM 15. FINANCIAL STATEMENT SCHEDULE Schedule of Valuation Allowances (US$ 000’s) Bad debt and credit note provision Deferred tax allowance Balance at December 31, 2006 Charged to costs and expenses Charged to other accounts (1) Foreign exchange Balance at December 31, 2007 Charged to costs and expenses Charged to other accounts (1) Foreign exchange Balance at December 31, 2008 Charged to costs and expenses Charged to other accounts (1) Foreign exchange 32 Balance at December 31, 2009 (1)Charged to other accounts for the bad debt and credit note provision consist primarily of accounts receivable written off and opening balance of acquired companies.
